If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 17, 2019
               Plaintiff-Appellee,

v                                                                    Nos. 342039; 342043
                                                                     Macomb Circuit Court
JAMES CURTIS BECK,                                                   LC Nos. 2016-000309-FH;
                                                                             2017-001376-FC
               Defendant-Appellant.


Before: METER, P.J., and O’BRIEN and SWARTZLE, JJ.

PER CURIAM.

       Defendant appeals as of right his jury-trial convictions of two counts of first-degree
criminal sexual conduct (CSC-I), MCL 750.520b, and three counts of second-degree criminal
sexual conduct (CSC-II), MCL 750.520c, related to his sexual predation of two minor victims,
TG (lower court number 2016-000309-FH, Docket No. 342039), and CS (lower court number
2017-001376-FC, Docket No. 342043). CS was 12 years old and TG was between 10 and 12
years old at the time of the offenses. We affirm.

                                       I. BACKGROUND

         Defendant was first tried for his misconduct with TG in LC No. 2016-000309.
Nonetheless, after the trial court learned that a juror had potentially brought extraneous
information into the jury room, the trial court declared a mistrial. Before the retrial on those
charges, defendant was arrested in LC No. 2017-001376-FC for the charges involving CS. The
prosecution then moved to join the offenses for a single trial, requesting in the alternative for the
admission of the two sets of assaults under MCL 768.27a as other-acts evidence in the separate
trials. Acknowledging that defendant’s conduct with each victim would be admissible at both
trials under MCL 768.27a, the trial court granted the motion for a single trial.

                             A. DEFENDANT’S ASSAULT OF CS

        CS was the first victim to testify at the joint trial. According to CS, when she was 12
years old, she visited defendant’s trailer, where he lived with his teenage son, CB. CS testified
that she arrived at the trailer with JK, CB’s 18-year-old male friend, and BT, her own female


                                                -1-
friend. All four persons spent the night at the trailer, but it is unclear whether defendant was
present. According to CS, the first night she was at the trailer, she and JK “like had sex” on the
couch in the living room but “it wasn’t really like sex” because “he couldn’t really do it”
“because it hurt.”

         CS first met defendant the next afternoon when he came home from work and gave CB a
bottle of “Fireball” for his birthday. According to CS, everyone except defendant went into
CB’s bedroom and CB drank most of the bottle of Fireball and she drank the remainder. CS
testified that she and CB were drunk. At some point, CS began to dance. CS testified that
defendant came up behind her, put his hands on her hips, and she could feel his penis touch her
butt. Others present testified that CS and defendant did in fact dance together, but disagreed on
who initiated the encounter, with defendant adamantly denying that he sought the dance and
claiming that he moved away after a few moments.

       At some point, BT, JK, and CB went for a walk, leaving CS in the trailer with defendant
because she was too inebriated to walk. According to CS, once he was alone with her, defendant
picked her up and took her into his bed. CS testified that defendant pulled down her pants and
underwear and attempted to put his penis in her vagina. CS testified, “It hurt,” and clarified that
defendant was not “just feeling the outside of [CS’s] vagina,” but rather “was trying to stick it
in.” CS later reiterated that defendant’s penis did go inside her vagina.

        CS testified that she told defendant to “stop” more than once and that defendant did not
“stop” until she vomited on his bed. According to CS, at that point, she pulled up her underwear,
ran to the bathroom, got on her knees and continued vomiting into the toilet. CS testified that
defendant came up behind her, pulled her underwear down to her thighs, and “trie[d] to do it
again,” stating that defendant kept “poking” his penis at her vagina while she was still vomiting.

          The assault ended when BT, JK, and CB returned from their walk and CS revealed the
rape to them. JK took CS to BT’s home, where CS took a shower. The following day, CS spoke
with Detective Chris Delor, who referred her to a sexual assault nurse examiner, Sara Super. As
part of the examination, Super obtained a history from CS of her chief complaint. Super testified
at trial, indicating that CS told her that she had a few sips of “Fireball,” that defendant assaulted
her twice—first in his bed and again in the bathroom—and that defendant put “his penis into
[CS’s] vagina.” According to Super, CS also revealed that defendant had fondled her vagina
with his hands. Super testified that CS had physical injuries on her clitoral hood and labia
majora, as well as bruises on her breasts and neck. Super took a buccal swab of CS’s outer
vagina and breasts. The swabs returned DNA from JK, but not defendant; however, CS was a
contributor to a swab obtained from defendant’s underwear. Defendant argued that CS’s DNA
was transferred to his underwear from CS’s vomit on defendant’s bed.

                             B. DEFENDANT’S ASSAULT OF TG

        TG’s mother was married to defendant from 2013 until 2016, and TG lived with
defendant for a time in the aforementioned trailer. According to TG, defendant would drink
often and his mood would change when he drank. TG testified that, in February 2013, she was
sitting on defendant’s lap while he was using the home computer with her knees “up and . . .
closed.” According to TG, defendant opened her knees and started rubbing her vagina on top of

                                                -2-
her sweatpants. TG testified that she closed her legs, but defendant reopened her legs and started
rubbing her vagina again, at which point TG got up and walked away.

       TG testified that, on another occasion, she was at a community swimming pool and
defendant was throwing kids into the pool. According to TG, when it was her turn, defendant
“stuck his fingers, like, on my hips inside of my bathing suit.” TG stated that, on another
occasion, she walked with defendant to buy a bottle of liquor and defendant bought her an ice
cream and told her that she “owed him 30 minutes.” According to TG, when they arrived back
home, defendant told her to go into her bedroom until the other children had gone to bed, at
which point she was to come out and sit on the couch. TG testified that she complied with
defendant’s commands and defendant started tickling her, putting his hand up her shirt and
touching her breasts while she was not wearing a bra. TG informed her mother of the incident
and eventually talked to a school counselor and police.

                                     C. OTHER VICTIMS

        Defendant’s biological daughter, AR, testified that, while she lived with defendant just
before she turned sixteen, defendant would sexually abuse her three or four nights per week.
Defendant had strict bedtimes for all the children in his home and he provided AR with her own
bedroom. AR testified that defendant would come into her bedroom after bedtime and massage
her back, eventually working his way to her chest and vagina, usually underneath her clothes.
According to AR, defendant would remove her clothes, touch her vagina, and “either perform
oral or use his hands.”

        One of defendant’s other daughters, AB, corroborated AR’s testimony that defendant
would enter her room three or four nights per week. AB further testified that defendant would
come into her room when she and her friends were changing and that defendant would enter the
bathroom while she was taking a shower, sitting on the toilet next to the see-through shower
curtain. According to AB, defendant also rubbed his hands on the inside of her thighs at a
bonfire and once grabbed her and kissed her on the lips. AB was between 13 and 15 years old at
the time of these incidents. Another of defendant’s daughters testified that defendant would
playfully “smack her butt,” speak sexually to her and her friends, and would suck on her toes and
put her entire toe in his mouth. Thirteen-year-old WB testified that defendant sexually touched
his butt underneath his clothes and underwear when he was in defendant’s bed. Several of
defendant’s children testified at trial. Some of these children testified that defendant coached
their testimony, but CB testified that, although he had talked with defendant, defendant did not
tell him what to say at trial.

                                          D. VERDICT

        For his conduct with TG, a jury found defendant guilty of two counts of CSC-II, MCL
750.520c. The jury also found defendant guilty of two counts of CSC-I, MCL 750.520b, and one
count of CSC-II, MCL 750.520c, for his conduct with CS. For his sexual assault of TG, the trial
court sentenced defendant to concurrent prison terms of 57 months to 180 months for the CSC-II
convictions; for his assault of CS, the trial court sentenced defendant to consecutive prison terms
of 300 months to 600 months for each CSC-I conviction and to a concurrent term of 57 to 180
months for the CSC-II conviction. This appeal followed.

                                                -3-
                                           II. ANALYSIS

                                           A. PRETRIAL

                                     1. DOUBLE JEOPARDY

        Defendant first argues that retrial on the charges related to TG was barred by double
jeopardy principles because he did not consent to a mistrial and there was no manifest necessity
to declare a mistrial. Both the United States Constitution, US Const, Am V, and the Michigan
Constitution, Const 1963, art 1, § 15, protect an accused from successive prosecutions for the
same offense once jeopardy has attached. In a jury trial, jeopardy attaches when the jury is
impaneled and sworn. People v Mehall, 454 Mich. 1, 4; 557 NW2d 110 (1997). “Once jeopardy
attaches, the defendant has a constitutional right to have his case completed and decided by that
tribunal.” People v Henry, 248 Mich. App. 313, 318; 639 NW2d 285 (2001) (internal citation and
quotation marks omitted). Unless the defendant consents to the trial’s interruption or a manifest
necessity compels a mistrial before a verdict is reached, the defendant cannot be brought to trial
again. Mehall, 454 Mich. at 4; People v Lett, 466 Mich. 206, 215; 644 NW2d 743 (2002) (stating
that a mistrial premised on manifest necessity does not bar a retrial).

        Manifest necessity refers to “the existence of sufficiently compelling circumstances that
would otherwise deprive the defendant of a fair trial or make its completion impossible.” People
v Rutherford, 208 Mich. App. 198, 202; 526 NW2d 620 (1994). “The constitutional concept of
manifest necessity does not require that a mistrial be ‘necessary’ in the strictest sense of the
word. Rather, what is required is a ‘high degree’ of necessity.” Lett, 466 Mich. at 218 (internal
citation omitted). Whether manifest necessity exists depends on the facts of each particular case
and requires the trial court to balance “the strength of the justification for a mistrial” against “the
defendant’s interest in completing his trial in a single proceeding before a particular tribunal.”
People v Hicks, 447 Mich. 819, 829; 528 NW2d 136 (1994). The reviewing court must consider
whether a “trial judge exercised ‘sound discretion’ in declaring a mistrial.” Arizona v
Washington, 434 U.S. 497, 514; 98 S. Ct. 824; 54 L. Ed. 2d 717 (1978).

        Here, a juror informed the trial court that two jurors had brought outside information into
the jury’s deliberations. The trial court polled the jury on the subject by blind, paper submissions
and one juror indicated that he or she had “heard . . . a juror . . . looking into another discretion
[sic] within his family.” Another juror indicated that he or she “asked my mom about her past
experience.” The trial court declared a mistrial, indicating that there was no way to ensure that
the entire jury pool had not been subject to improper outside information.

         The jury’s duty is to render its verdict on the basis of only the evidence properly admitted
at trial. Because serious questions existed as to whether the jury could fulfill this basic duty in
light of the extraneous information brought to its attention, we agree with the trial court that
sufficiently compelling circumstances existed that would have deprived defendant of a fair trial.
Although the prosecution proposed proceeding with two alternate jurors, we agree with the trial
court that the entire jury was potentially subject to the improper influence. At the very least, the
fact that a juror had overheard that improper information was brought into the jury room by
another juror—rather than hearing the information first-hand from the juror—indicates that more
than two jurors were potentially subject to the improper outside information. Substituting two

                                                 -4-
alternate jurors would therefore be insufficient to cure the improper influence. In short, the trial
court exercised sound discretion in declaring the mistrial; therefore, defendant’s subsequent trial
did not violate double jeopardy.

                                         2. JOINT TRIAL

        Defendant asserts that the trial court abused its discretion by joining the charges for a
single trial. “[D]ecisions regarding joint or severed trials for related charges lie firmly within the
discretion of trial courts.” People v Breidenbach, 489 Mich. 1, 14; 798 NW2d 738 (2011). MCR
6.120(B) provides that the trial court may join offenses charged in separate informations against
a single defendant “when appropriate to promote fairness to the parties and a fair determination
of the defendant’s guilt or innocence of each offense.” Joinder is appropriate when the offenses
are “related,” i.e., if they are based on “the same conduct or transaction,” “a series of connected
acts,” or “a series of acts constituting parts of a single scheme or plan.” MCR 6.120(B)(1).
Joinder is appropriate when the charges are “logically related” and “there is a large area of
overlapping proof.” People v Williams, 483 Mich. 226, 237; 769 NW2d 605 (2009) (internal
citation and quotation marks omitted). “Other relevant factors include the timeliness of the
motion, the drain on the parties’ resources, the potential for confusion or prejudice stemming
from either the number of charges or the complexity or nature of the evidence, the potential for
harassment, the convenience of witnesses, and the parties’ readiness for trial.” MCR
6.120(B)(2).

        Defendant argues that joinder was inappropriate because the offenses were not related
and there was a potential for prejudice because CB could have potentially been used as a
prosecution witness in one case and a defense witness in another case. We disagree. Regarding
relatedness, the charges all concern defendant’s sexual misconduct with a young girl about the
age of 12. The crimes each occurred in defendant’s home or while the child was in defendant’s
care and all the offenses occurred within a six-year time frame. Given that each set of charges
would have been admissible under MCL 768.27a as propensity evidence on the other set,
regardless of whether the charges were tried jointly, the jury would have been privy to nearly the
entirety of the evidence presented in the joint trial in each individual case. Jointly trying the
charges prevented the young witnesses from repeatedly testifying on sensitive subject matter and
conserved valuable court resources, not the least of which was the jury pool.

         Regarding defendant’s argument that jointly trying the charges meant that CB would
potentially be used as a prosecution witness on one set of charges and a defense witness on the
other, we do not believe that this situation created sufficient prejudice to deny the motion for a
joint trial. It is not uncommon for parties to argue that the jury should believe part, but not all, of
a witness’s testimony and we see no reason why defendant could not make that argument in this
case. For these reasons, we therefore affirm the trial court’s order jointly trying the charges set
forth in the two informations.

                    3. SIMILAR-ACTS EVIDENCE UNDER MCL 768.27A

        Relatedly, defendant argues that the trial court improperly admitted similar-acts evidence
under MCL 768.27a because the trial court failed to properly conduct the MRE 403 balancing
test and consider the factors set forth in People v Watkins, 491 Mich. 450; 818 NW2d 296 (2012),

                                                 -5-
to determine whether the evidence was substantially more prejudicial than probative. Similarly,
defendant argues that several alleged similar acts were not listed offenses under MCL 28.722 and
were therefore not admissible under MCL 768.27a. We decline to address these arguments,
however, because defendant has not sufficiently briefed these issues to raise them before this
Court. Regarding, MRE 403, defendant merely announces that “the prejudicial effect of the
evidence was clear throughout the course of the trial” and that he “was not afforded a fair trial
due to the overwhelming volume and the substantial prejudicial effect of the claimed similar acts
evidence, which was not properly weighed for prejudicial effect.” Defendant provides no
meaningful analysis or discussion on this issue. Concerning MCL 28.722, defendant does not
provide any argument or analysis, beyond stating that “listed offenses are Tier I, Tier II or Tier
III offenses, which are CSC 1st, 2nd, 3rd and 4th” in announcing his conclusion that the alleged
similar acts were not listed offenses.

        “An appellant may not merely announce his position and leave it to this Court to discover
and rationalize the basis for his claims, nor may he give only cursory treatment with little or no
citation of supporting authority.” People v Payne, 285 Mich. App. 181, 195; 774 NW2d 714
(2009) (internal citation and quotation marks omitted). “An appellant’s failure to properly
address the merits of his assertion of error constitutes abandonment of the issue.” People v
Miller, 326 Mich. App. 719, 739; 929 NW2d 821 (2019) (internal citation and quotation marks
omitted). Because defendant has failed to adequately brief these issues with any legal analysis,
we deem them abandoned and decline to address them further.

                          4. LATE ENDORSEMENT OF A WITNESS

       Defendant contends that the trial court abused its discretion by allowing the prosecution
to add Special Agent Richard Buyse to its witness list six days before trial in violation of MCL
767.40a(3) and without showing good cause for the late endorsement. The decision to allow late
endorsement of a witness to the witness list is reviewed for an abuse of discretion. People v
Canter, 197 Mich. App. 550, 563; 496 NW2d 336 (1992).

        Richard Buyse, a Special Agent with the Alcohol, Tobacco, Firearms, and Explosives
unit testified at trial that he interviewed defendant for 7½ hours on March 7, 2017. Agent Buyse
went over the advice of rights form and statement of consent with defendant. Defendant signed
both forms. Special Agent Buyse testified that defendant admitted that he had danced with
individuals besides CS, but denied ever touching CS. Special Agent Buyse, continued, however,
that “[f]urther on in the interview, when dancing was brought up again, he did admit that she
backed her bottom up into her (sic) groin area. He said it was for approximately three seconds.
And then he backed away, he said.”

        MCL 767.40a(3) requires the prosecutor to provide a witness list to defense counsel not
less than 30 days before the trial. MCL 767.40a(4) permits a prosecutor to add or delete from the
list of trial witnesses “at any time upon leave of the court and for good cause shown or by
stipulation of the parties.” If this statute is violated, the defendant must show prejudice from the
violation before he is entitled to relief. People v Hana, 447 Mich. 325, 358 n 10; 524 NW2d 682
(1994), amended on reh in part by 447 Mich. 1203 (1994).



                                                -6-
        The prosecution admits that it was negligent in failing to timely amend the witness list in
accordance with MCL 760.40a. This admission is not surprising given that this Court has
already stated that “[m]ere negligence of the prosecutor is not the type of egregious case for
which the extreme sanction of precluding relevant evidence is reserved.” People v Callon, 256
Mich. App. 312, 327-328; 662 NW2d 501 (2003). Nonetheless, we need not determine whether
the prosecution was more than negligent in failing to amend its witness list, because, on this
record, it does not appear that defendant was prejudiced by the late endorsement.

         Special Agent Buyse’s report had been provided to defense counsel during discovery and,
therefore, the defense was aware of Special Agent Buyse and his potential testimony. Further,
the contents of defendant’s own statement could not have been a surprise to defendant. Finally,
defendant did not admit any impropriety in the statement, but rather maintained that no sexual
activity occurred between him and CS. Defense counsel cross-examined Special Agent Buyse at
trial and there is no indication that he was unprepared to do so. Under these circumstances,
defendant has not shown that he was prejudiced by the late admission and, thus, he is not entitled
to relief.

                  5. MOTION TO SUPPRESS DEFENDANT’S STATEMENT

        Next, defendant argues that the trial court erred by failing to suppress his videotaped
statements to police during his interrogation because he was not advised that he had the right to
consult with an attorney before questions and to have an attorney present during questioning and,
therefore, his waiver of his Miranda1 rights was not valid. We need not answer this question,
however, because we conclude that any erroneous admission of defendant’s interrogation was
harmless.

        “A preserved constitutional error is harmless if it is clear beyond a reasonable doubt that
a rational jury would have found the defendant guilty absent the error.” People v Cortez (On
Remand), 299 Mich. App. 679, 725; 832 NW2d 1 (2013) (internal citation and quotation marks
omitted). Most importantly, in the video, defendant denied having any sexual relationship with
CS, which was consistent with his position at trial. Defendant argues that the admission of the
video prejudiced him because the prosecution referenced the video in closing, arguing that
defendant was “pompous, cocky, rude, manipulative, and scarry [sic].” The jury, however, was
able to observe defendant’s demeanor at trial and draw its own conclusions. Moreover, several
minor victims testified that defendant had inappropriately touched them and the two victims at
issue in this case described in graphic detail the specific assaults alleged in the informations.
Physical evidence corroborated, to a degree, the testimony. On this record it is clear beyond a
reasonable doubt that the jury would have found defendant guilty had the video of defendant’s
interrogation not been admitted. Defendant is not entitled to relief.




1
    Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 693 (1966).


                                                -7-
                                            B. TRIAL

                                          1. HEARSAY

        Next, defendant argues that the trial court erroneously admitted several pieces of hearsay
evidence which bolstered CS’s testimony and denied him a fair trial. We review this
unpreserved issue for plain error affecting defendant’s substantial rights. People v Osby, 291
Mich. App. 412, 414; 804 NW2d 903, 490 Mich. 873 (2011). Hearsay is “a statement, other than
the one made by the declarant while testifying at the trial or hearing, offered in evidence to prove
the truth of the matter asserted.” MRE 801(c). Hearsay is generally inadmissible except as
provided by the rules of evidence. MRE 802.

       CS’s Statements to the Sexual Assault Nurse Examiner. First, defendant challenges the
sexual assault nurse examiner’s testimony regarding statements made to her by CS, arguing that
these statements were precluded from the exception provided by MRE 803(4) because the
statements were made to investigate defendant rather than to medically treat CS.

        “Statements made for the purpose of medical treatment are admissible pursuant to MRE
803(4) if they were reasonably necessary for diagnosis and treatment and if the declarant had a
self-interested motivation to be truthful in order to receive proper medical care.” People v
Mahone, 294 Mich. App. 208, 214-215; 816 NW2d 436 (2011). The “rationale for MRE 803(4) is
the existence of (1) the self-interested motivation to speak the truth to treating physicians in
order to receive proper medical care, and (2) the reasonable necessity of the statement to the
diagnosis and treatment of the patient.” People v Meeboer (After Remand), 439 Mich. 310, 322,
484 NW2d 621 (1992). An injury need not be readily apparent. Mahone, 294 Mich. App. at 215.
Moreover, “[p]articularly in cases of sexual assault, in which the injuries might be latent, such as
contracting sexually transmitted diseases or psychological in nature, and thus not necessarily
physically manifested at all, a victim’s complete history and a recitation of the totality of the
circumstances of the assault are properly considered to be statements made for medical
treatment.” Id.

        Defendant asserts that CS’s statements were not admissible under MRE 803(4) because
they were made for purposes of prosecution rather than medical treatment. However, defendant
does not offer any argument or explanation in support of this assertion. Accordingly, defendant
has abandoned the argument. Miller, 326 Mich. App. at 739. Moreover, in cases of sexual
assault, statements made for the purposes of identifying the assailant or describing the cause or
external source of injury are reasonably necessary for purposes of medical treatment or
diagnosis. Meeboer (After Remand), 439 Mich. at 322. Here, according to the nurse examiner,
CS stated that defendant put his hands on her vagina, held her down, and engaged in penile
penetration. These statements identify CS’s assailant and explain the cause of many of her
injuries; thus they were admissible under MRE 803(4). A closer question exists regarding
whether CS’s statement that she drank alcohol was for the purposes of medical treatment.
Nonetheless, we need not answer this question because any error in admitting the statement was
harmless. Several persons testified that CS had consumed alcohol that night. Both our Supreme
Court and this Court have consistently held that improperly admitted hearsay evidence
constitutes harmless error when it is merely cumulative of other properly admitted evidence.
People v Van Tassel (On Remand), 197 Mich. App. 653, 655-656; 496 NW2d 388 (1992).

                                                -8-
       Rather than focusing on the requirements of MRE 803(4), defendant’s argument focuses
on the reliability of CS’s statements. Although statements made for purposes of medical
treatment may generally be admitted under MRE 803(4), this Court has held that “[i]n cases of
suspected abuse of a child, statements the child makes may be admitted under this exception
when the totality of circumstances surrounding the statements supports that they are
trustworthy.” People v Duenaz, 306 Mich. App. 85, 95; 854 NW2d 531 (2014). Factors to be
considered on the issue of trustworthiness include:

       (1) the age and maturity of the declarant, (2) the manner in which the statements
       are elicited (leading questions may undermine the trustworthiness of a statement),
       (3) the manner in which the statements are phrased (childlike terminology may be
       evidence of genuineness), (4) use of terminology unexpected of a child of similar
       age, (5) who initiated the examination (prosecutorial initiation may indicate that
       the examination was not intended for purposes of medical diagnosis and
       treatment), (6) the timing of the examination in relation to the assault (the child is
       still suffering pain and distress), (7) the timing of the examination in relation to
       the trial (involving the purpose of the examination), (8) the type of examination
       (statements made in the course of treatment for psychological disorders may not
       be as reliable), (9) the relation of the declarant to the person identified (evidence
       that the child did not mistake the identity), and (10) the existence of or lack of
       motive to fabricate. [Meeboer (After Remand), 439 Mich. at 324-325 (internal
       citations omitted).]

        Defendant argues that factors (2), (5), and (6) weigh against admissibility of CS’s
statements. The trial court was not given an opportunity to perform a trustworthiness analysis
because defendant did not challenge the nurse examiner’s testimony at trial. Nonetheless,
defendant argues that factors (2) and (6) weighed against admissibility because “leading
questions were used” and because CS was not “suffering pain or distress.” Defendant, however,
has not identified which questions were “leading.” Additionally, the nurse examiner examined
CS one day after the sexual assault and it is reasonable to conclude that a 12-year-old child who
had recently been sexually assaulted would be suffering from emotional distress, at the least.
With respect to factor (5), defendant seemingly contends that the examination was initiated by
the prosecution for the purpose of investigating whether to prosecute defendant. There is
nothing in the record, however, to suggest that the prosecution, rather than police officers,
initiated the examination. Accordingly, defendant has failed to show that the statement was
untrustworthy. Defendant’s argument that the trial court erred in admitting the sexual assault
nurse examiner’s testimony is without merit.

        CB’s testimony. Defendant also argues that the prosecution introduced hearsay and
double hearsay through its examination of CB. Defendant fails to cite the location in the
transcript where the alleged errors occurred. By failing to cite the transcript, defendant has
abandoned this argument. See People v Kelly, 231 Mich. App. 627, 640-641; 588 NW2d 480
(1998).

        Nonetheless, it appears that defendant’s argument is premised on CB’s testimony at trial
that the statements he provided to the police were not based on first-hand knowledge but, rather,
were based on things that others had told him. The prosecutor then used CB’s prior written

                                                -9-
statement to the police to impeach CB’s trial testimony. In particular, the prosecution used the
prior statement to impeach CB’s claim that he did not have first-hand knowledge of the events
occurring on the night in question and to show that CB’s version of the events had changed.
Although defendant argues that this evidence constitutes hearsay, this Court has already held that
a prior inconsistent statement does not constitute hearsay because “[t]he purpose of extrinsic
impeachment evidence is to prove the witness made a prior inconsistent statement—not to prove
the contents of the statement.” People v Jenkins, 450 Mich. 249, 256; 537 NW2d 828 (1995).
Defendant’s argument is therefore without merit.

                             2. PROSECUTORIAL MISCONDUCT

        Defendant argues that he was denied a fair trial by several instances of prosecutorial
misconduct. Prosecutorial misconduct issues are decided on a case-by-case basis. People v
Grayer, 252 Mich. App. 349, 357; 651 NW2d 818 (2002). This Court reviews “the prosecutor’s
remarks in context to determine whether the defendant was denied a fair and impartial trial.” Id.
“A prosecutor may deny a defendant’s right to a fair trial by making improper remarks that
infringe on a defendant’s constitutional rights or by making remarks that so infect the trial with
unfairness as to make the resulting conviction a denial of due process.” People v Miller, 326
Mich. App. at 734 (internal citation, quotation marks, and brackets omitted). Generally,
prosecutors are given great latitude regarding their arguments and are “free to argue the evidence
and reasonable inferences from the evidence as they relate to their theory of the case.” People v
Seals, 285 Mich. App. 1, 22; 776 NW2d 314 (2009).

         Defendant first argues that the prosecutor engaged in misconduct by arguing facts not in
evidence. Although prosecutors generally have great latitude regarding their conduct and
arguments, they may not make a statement of fact to the jury that is unsupported by the evidence.
People v Stanaway, 446 Mich. 643, 686; 521 NW2d 557 (1994). Specifically, defendant argues
that the prosecutor improperly argued that the case was about a “true pedophile” and explained,
without evidentiary support, the behavior of a pedophile. We agree that the prosecutor’s
references to the behavioral characteristics of pedophiles were improper. Nonetheless, the
references were not so egregious that any prejudice could not have been remedied by a curative
instruction, which defendant did not request. See People v Bennett, 290 Mich. App. 465, 475-
476; 802 NW2d 627 (2010). Indeed, the evidence showed that defendant had engaged in a
pattern of sexually abusing children and it is therefore unlikely that the prosecutor’s references to
pedophilic behavior swayed the jury’s deliberations. Accordingly, defendant is not entitled to
relief from this error.

        Additionally, defendant argues that the prosecutor committed misconduct when she told
the jury during closing arguments that CS’s version of events had been consistent throughout the
investigation. A prosecutor may comment on her own witness’s credibility during closing
argument, especially when there is conflicting evidence and the question of the defendant’s guilt
depends on which witnesses the jury believes. People v Thomas, 260 Mich. App. 450, 455; 678
NW2d 631 (2004). The evidence at trial supported the prosecutor’s argument and defendant’s
claim of error is without merit.

      Defendant next argues that the prosecutor improperly denigrated defendant’s character
when she argued:

                                                -10-
               Now, lastly, ladies and gentlemen, you heard from the officer in charge of
       this case, Detective Delor. You got to see for yourselves the entire interview that
       he did with the Detective Dobkowski and the defendant. And ladies and
       gentlemen, I suggest to you, that man you saw in that video is the same man that
       everyone has come here and testified about, that you can’t see now. But,
       everything you saw in that video is who this man really is. He’s pompous, he’s
       cocky, he’s rude, he [sic] manipulative, he’s scarry [sic].

A prosecutor “must refrain from denigrating a defendant with intemperate and prejudicial
remarks.” People v Bahoda, 448 Mich. 261, 283; 531 NW2d 659 (1995). Here, the prosecutor’s
comments did not involve inherently prejudicial terms, such as racial or ethnic slurs. See id. at
266. Rather, the comment was a reasonable interpretation of the video shown to the jury. The
jury was able to come to its own conclusions about the video and defendant and any prejudicial
effect could have been alleviated by a curative instruction. See Bennett, 290 Mich. App. at 475-
476. Again, we note that, to the extent that the comment brought the jury’s attention to the
video, defendant made no admission in the video; rather, he denied any sexual activity with CS.
As we have already decided, it is clear beyond a reasonable doubt that the jury would have
convicted defendant had the video not been admitted. The prosecutor’s comment on the video
was similarly inconsequential. Defendant is not entitled to relief on the basis of these comments.

        Defendant also argues that the prosecutor engaged in misconduct by denigrating defense
counsel. Just as a prosecutor may not denigrate a defendant, a prosecutor may not personally
attack defense counsel, People v McLaughlin, 258 Mich. App. 635, 646; 672 NW2d 860 (2003),
or suggest that defense counsel is intentionally trying to mislead the jury, People v Unger, 278
Mich. App. 210, 236; 749 NW2d 2008.

       Defendant challenges the following remark:

               It’s because of that lab result [showing the presence of CS’s DNA in
       defendant’s underwear], ladies and gentlemen, the defense has to Monday
       morning quarterback. They have to figure out what crazy story they can come up
       with to justify [CS’s] DNA in his underwear. This transfer thing is going to be
       the best that they can come up with. Ladies and gentlemen, I suggest to you that
       the defendant would also try and sell you the idea that the world is square instead
       of a circle. [Emphasis added.]

Additionally, defendant argues that the prosecutor engaged in misconduct during rebuttal by
referring to defense counsel’s argument as a “red herring.”

         The latter comment is plainly not improper. A prosecutor’s argument, based on the
evidence, that a defense theory should be rejected is not inappropriate, People v Howard, 226
Mich. App. 528, 544-545; 575 NW2d 16 (1997), and there is nothing inherently inflammatory
about the term “red herring.” With respect to the former comment, the comment is most fairly
characterized as an argument that the jury should reject the defense theory, rather than an attempt
to shift the jury’s focus from the evidence to the character of defendant or defense counsel. See
Unger, 278 Mich. App. at 236. On balance, the comment does not rise to the level of “accusatory


                                               -11-
prejudice” that supports a claim of prosecutorial misconduct. See People v Dobek, 274 Mich
App 58, 67; 732 NW2d 546 (2007).

        Lastly, defendant argues that the prosecutor improperly withheld a DNA report from
defendant. Even assuming, however, that the prosecutor did not timely provide the report to
defendant, defendant has offered no argument attempting to demonstrate prejudice as a result of
the alleged impropriety. Consequently, defendant has abandoned this claim. Miller, 326 Mich
App at 739.

               3. DEFENDANT’S RIGHT AGAINST SELF-INCRIMINATION

        Relatedly, defendant argues that the prosecutor committed misconduct and violated his
right against self-incrimination when she asked questions that elicited testimony from a detective
that defendant declined his request to come to the police station in reference to a report that had
been filed against him and that she was not able to interview him about TG’s allegations.
Defense counsel immediately objected to the testimony and, after a sidebar discussion, the trial
court instructed the jury as follows:

       The question was asked that made an inference, possibly, and I don’t want the
       jury to get the wrong inference, but any person has the right to not speak at any
       time to the police, if they choose to. They have a right to not incriminate
       themselves. So you can’t make any inferences whether someone did or did not
       speak to the police, which might have been inferred in the question. That’s a
       constitutional right.

        The trial court’s prompt and strongly worded instruction served to cure any prejudice
from the questions and responses and assured that defendant was not denied a fair trial. See
Unger, 278 Mich. App. at 235 (“Curative instructions are sufficient to cure the prejudicial effect
of most inappropriate prosecutorial statements, and jurors are presumed to follow their
instructions.”) (internal citations omitted). Defendant is not entitled to relief.

                      4. DEFENDANT’S RIGHT OF CONFRONTATION

        Defendant argues that he was denied his constitutional right of confrontation when JK
invoked his Fifth Amendment right against self-incrimination, indicating that he would not
testify about anything occurring before and including the time that he had sexual relations with
CS. The trial court allowed JK to limit his testimony to events occurring after the time he had
sexual relations with CS. Whether a defendant was denied his Sixth Amendment right to
confrontation is a question of constitutional law which we review de novo. People v Pipes, 475
Mich. 267, 274; 715 NW2d 290 (2006).

        In every criminal trial, the federal and state constitutions protect a defendant’s right to be
confronted with the witnesses against him. US Const, Am VI; Const 1963, art 1, § 20. A
primary interest secured by the right to confrontation is the right of cross-examination. People v
Adamski, 198 Mich. App. 133, 138; 497 NW2d 546 (1993). “A limitation on cross-examination
that prevents a defendant from placing before the jury facts from which bias, prejudice, or lack of
credibility of a prosecution witness might be inferred constitutes denial of the constitutional right

                                                -12-
of confrontation.” Kelly, 231 Mich. App. at 644. Nonetheless, “neither the Confrontation Clause
nor due process confers an unlimited right to admit all relevant evidence or cross-examine on
any subject.” Adamski, 198 Mich. App. at 138. “The Confrontation Clause guarantees only an
opportunity for effective cross-examination, not cross-examination that is effective in whatever
way, and to whatever extent, the defense might wish.” United States v Owens, 484 U.S. 554, 559;
108 S. Ct. 838; 98 L. Ed. 2d 951 (1988) (internal citation, quotation marks, and brackets omitted;
emphasis in original).

        Defendant relies on People v Thomas, unpublished per curiam opinion of the Court of
Appeals, issued June 26, 2012 (Docket No. 302344), for the proposition that “a defendant’s
constitutional rights are violated when the ‘privileged’ testimony is relevant to the witness’s
direct testimony and not merely collateral.” In Thomas, the defendant argued that his
constitutional rights to confront the witnesses against him were violated when a witness asserted
her Fifth Amendment privilege against self-incrimination during cross-examination. Id., unpub
op at 2. The defendant argued that the trial court erred by failing to strike the witness’s
testimony in its entirety. Id. This Court disagreed, stating:

       We conclude that defendant’s constitutional right to confrontation was not
       violated when the trial court failed to strike all of [the witness’s] testimony. [The
       witness’s] assertion of her Fifth Amendment privilege did not preclude inquiry
       into the details of her direct testimony. . . . Moreover, [the witness’s] limited
       assertion of her Fifth Amendment privilege did not deprive the defense “of the
       right to test the truth of [the witness’s] direct testimony.” [Id., unpub op at 3
       (internal citation omitted).]

        Here, JK’s invocation of his Fifth Amendment privilege precluded the defendant from
inquiring about JK’s sexual relationship with CS. JK’s sexual relationship with CS, however,
was not detailed in his direct testimony. Thus, defendant was not deprived of the ability to cross-
examine JK to test the believability of testimony elicited on direct examination. Defendant was
not denied his right of confrontation.

        Relatedly, defendant argues that he was denied his right of confrontation by the
prosecution’s failure to grant JK use immunity. Defendant maintains that, had the prosecution
granted JK use immunity, JK would have corroborated the defense theory that JK’s sexual
interaction with CS caused CS’s injuries, not the alleged assaults by defendant. Defendant,
however, has failed to cite any authority to support his argument that the prosecutor was required
to grant use immunity to a witness in order to secure that witness’s testimony; therefore, he has
abandoned this issue. Miller, 326 Mich. App. at 739; Payne, 285 Mich. App. at 195.

             5. SUFFICIENCY OF THE EVIDENCE IN LC NO. 2017-001376-FC

        Next, defendant challenges the sufficiency of the evidence supporting one of his CSC-I
convictions for his conduct with CS. Challenges to the sufficiency of the evidence are reviewed
de novo. People v Solloway, 316 Mich. App. 174, 180; 891 NW2d 255 (2016). The reviewing
Court must determine if, viewing the evidence in the light most favorable to the prosecution, a
rational trier of fact could find that the prosecution proved each essential element of the crime
beyond a reasonable doubt. People v Reese, 491 Mich. 127, 139; 815 NW2d 85 (2012). A trier

                                               -13-
of fact may consider circumstantial evidence and all reasonable inferences that evidence creates.
Solloway, 316 Mich. App. at 180-181. “It is for the trier of fact, not the appellate court, to
determine what inferences may be fairly drawn from the evidence and to determine the weight to
be accorded those inferences.” People v Flick, 487 Mich. 1, 24-25; 790 NW2d 295 (2010)
(internal citation and quotation marks omitted).

        Defendant argues that CS’s testimony that defendant’s “poking” his penis at her vagina in
the bathroom was too ambiguous to prove beyond a reasonable doubt that defendant’s penis
penetrated CS’s genital opening and that the evidence was therefore insufficient to support one
of the two CSC-I convictions. We disagree.

         For purposes of CSC-I, “sexual penetration” is defined as “sexual intercourse,
cunnilingus, fellatio, anal intercourse, or any other intrusion, however slight, of any part of a
person’s body or of any object into the genital or anal openings of another person’s body, but
emission of semen is not required.” MCL 750.520a(r). “Genital opening,” for a female victim,
includes external genital organs such as the labia majora. See People v Whitfield, 425 Mich. 116,
135 n 20; 388 NW2d 206 (1986). The jury was instructed consistent with this statutory
provision. After CS testified that defendant put his penis inside her vagina in the bedroom, she
almost immediately testified that defendant “did it again” in the bathroom. She testified that
defendant poked his penis at her vagina and that it “hurt.” A reasonable inference arising from
this testimony is that there was an intrusion of defendant’s penis into the victim’s genital opening
during this time. Indeed, this is the credibility determination the jury appears to have made and
we must respect that determination on appeal. Thus, viewing the evidence in the light most
favorable to the prosecution, the prosecution presented sufficient evidence from which the jury
could conclude that penetration did occur during the second assault in the bathroom.

                                        C. SENTENCING

        Next, defendant challenges the sentences imposed by the trial court for his assault of CS.
As noted previously, for his assault of TG, the trial court sentenced defendant to concurrent
prison terms of 57 months to 180 months for two CSC-II convictions; for his assault of CS, the
trial court sentenced defendant to consecutive prison terms of 300 months to 600 months for two
CSC-I convictions and to a concurrent term of 57 to 180 months for one CSC-II conviction.

        Under MCL 750.520b(2)(b), the trial court was required to impose a mandatory
minimum sentence of not less than 25 years for each of defendant’s CSC-I convictions. The trial
court ordered the two CSC-I convictions to be served consecutive to each other under MCL
750.520(3). Under that statute, the trial court “may order a term of imprisonment imposed under
this section to be served consecutively to any term of imprisonment imposed for any other
criminal offense arising from the same transaction.” Because defendant was convicted of two
counts of CSC-I from the same transaction, the trial court had discretion to order that each
sentence be served consecutive to the other. The trial court’s discretionary decisions—including
its exercise of sentencing discretion—are reviewed for an abuse of discretion. People v
Steanhouse, 500 Mich. 453, 459-460; 902 NW2d 327 (2017), vacated in part on other grounds,
___ Mich ___ (2019); People v Norfleet, 317 Mich. App. 649, 663; 897 NW2d 195 (2016). A
trial court abuses its discretion when it selects an outcome that falls outside the range of


                                               -14-
reasonable and principled outcomes. People v Yost, 278 Mich. App. 341, 353; 749 NW2d 753
(2008).

        First, defendant argues that the trial court violated the principle of proportionality by
imposing consecutive sentences for the two CSC-I convictions. Defendant essentially contends
that the consecutive sentences constituted a “departure” from the sentencing-guidelines range
and that the trial court “failed to justify a sentence twice as long” as the mandatory minimum
under the sentencing guidelines. Defendant, however, has not presented this issue under the
correct framework. A “proportionality challenge to a given sentence must be based on the
individual term imposed and not on the cumulative effect of multiple sentences.” Norfleet, 317
Mich. App. at 663. In determining whether a sentence is disproportionate to the circumstances
surrounding the offense and offender, this Court must review each sentence “on its own merits.”
Id. Here, the trial court imposed the mandatory minimum sentence for each CSC-I conviction
and sentences within the legislative guidelines are presumed proportionate. People v Powell,
278 Mich. App. 318, 323; 750 NW2d 607 (2008).

        This is not to say, however, that the trial court’s decision to impose consecutive sentences
is unreviewable. Norfleet, 317 Mich. App. at 663. Rather, when, as here, the trial court exercises
a discretionary power to impose consecutive sentences, its decision to do so is reviewed for an
abuse of discretion. Id. at 664. Again, the trial court abuses its discretion when it selects an
outcome that falls outside the range of reasonable and principled outcomes. Yost, 278 Mich. App.
at 353. The trial court must articulate on the record the reasons for imposing the consecutive
sentences. Norfleet, 317 Mich. App. at 664-665.

        Defendant presents only a proportionality argument, arguing that trial court’s consecutive
sentences do not comport with the principle of proportionality set forth in People v Milbourn,
435 Mich. 630, 636; 461 NW2d 1 (1990). Again, this argument is misplaced. By failing to
present his argument under the proper framework, defendant has abandoned it. Miller, 326 Mich
App at 739. That being said, had defendant not abandoned the argument, we would conclude
that the trial court did not abuse its discretion by imposing consecutive sentences. Even within
the category of sexual assaults of minors, defendant’s conduct stands out as particularly
egregious. Defendant callously assaulted two young girls, one of which was his stepdaughter, as
part of a pattern of predatory conduct involving children. On this record, we agree with the trial
court that defendant was a “threat to [the] community.” Consecutive sentencing was within the
range of principled outcomes and therefore the trial court did not abuse its discretion by
imposing consecutive sentencing.

        Defendant’s argument against the consecutive nature of his sentences is better addressed
through his related argument that the sentences are cruel and unusual. In this light, defendant
argues that the sentences are grossly disproportionate to his crimes because he is facing a
minimum of 50 years of imprisonment. He acknowledges that this Court has held that the 25-
year mandatory minimum sentence under MCL 750.520(2)(b) does not violate the cruel and
unusual provision of the Eighth Amendment or the cruel or unusual provision of Const 1963, art
1, § 16, see People v Benton, 294 Mich. App. 191, 203-207; 817 NW2d 599 (2011), but maintains
that the consecutive nature of the mandatory minimum sentences renders the sentence cruel and
unusual.


                                               -15-
        A sentence constitutes cruel or unusual punishment when it is grossly disproportionate to
the seriousness of the circumstances surrounding the offense and the offender.2 See People v
Bullock, 440 Mich. 15, 32; 485 NW2d 866 (1992). In determining whether a punishment is so
disproportionate as to be constitutionally cruel or unusual, this Court looks to the gravity of the
offense and the harshness of the penalty, and compares the penalty to that imposed for other
crimes in this state and to the penalty imposed for the same offense in other states. Benton, 294
Mich. App. at 204.

        Defendant, however, has not undertaken this type of analysis. He argues only that the
“minimum sentence of 600 months is nearly three times the upper end of the appropriate,
presumptively proportionate minimum sentence” under the sentencing guidelines. Defendant
summarily asserts that “offenders with far more violent backgrounds and far more serious crimes
are sentenced to lesser terms.” Defendant, however, provides no particularized argument
comparing his consecutive sentences to his conduct. Again, an “appellant may not merely
announce his position and leave it to this Court to discover and rationalize the basis for his
claims, nor may he give only cursory treatment with little or no citation of supporting authority.”
Payne, 285 Mich. App. at 195 (internal citation and quotation marks omitted). Defendant has
therefore abandoned this argument. Moreover, had defendant not abandoned the argument, we
would find that his sentences were not grossly disproportionate to his conduct. The legislature
authorized consecutive sentencing for this type of criminality and, again, defendant’s predation
of several young children indicates that he is significant danger to the community.

                                   D. STANDARD 4 BRIEF

        In his Standard 4 brief,3 defendant argues that the search warrant authorizing the search
of his home was authorized after the search and, therefore, that the evidence seized during the
search was inadmissible at trial. There is no indication in the record that defendant made a
pretrial motion to suppress. In support of his argument, defendant cites the warrant used to
execute the search and its underlying affidavit. Neither of these items is part of the lower court
record; defendant has simply attached them to his Standard 4 brief on appeal. Defendant cannot
enlarge the record by including these items for the first time on appeal. People v Warren, 228
Mich. App. 336, 356; 578 NW2d 692 (1998), aff’d in part, rev’d in part on other grounds 461
Mich. 415 (2000). Accordingly, this Court has no basis on which to decide this issue.

        Finally, defendant argues that the prosecutor committed misconduct by failing to correct
false testimony. Defendant, however, has failed to identify the testimony he claims was false, or
offer any analysis applying the prosecutor’s duty to correct false testimony to the facts of his
case. Instead, defendant has merely attached numerous excerpts from the record without any



2
  “[T]he constitutional concept of proportionality under Const 1963, art 1, § 16 is distinct from
the nonconstitutional principle of proportionality discussed in [Milbourn, 435 Mich. at 650],
although the concepts share common roots.” Benton, 294 Mich. App. at 204.
3
    Supreme Court Administrative Order No. 2004-6, Standard 4.


                                               -16-
analysis or explanation. Accordingly, defendant has abandoned this claim. Miller, 326 Mich
App at 739.

                                      III. CONCLUSION

       Finding no error which entitles defendant to relief, we affirm defendant’s convictions and
sentences.



                                                           /s/ Patrick M. Meter
                                                           /s/ Colleen A. O’Brien
                                                           /s/ Brock A. Swartzle




                                              -17-